DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
Specification Objection
Examiner recommends correction of the priority data in the specification detailed below.

Double Patenting Rejection
Claims 1 – 20 are rejected under non-statutory double patenting.
Applicant’s representative has made no substantive arguments regarding the non-statutory double patenting rejection detailed below.

Claim Objections
Claims 5, 6, 7, 12, and 13 are objected to in the current Application.
Applicant’s representative has made no substantive arguments regarding the claim objections detailed below.

35 USC 101 Rejection

Examiner disagrees.
The details in the specification are open-ended (not defined) yielding the possibility of non-statutory carrier waves and/or signals.

35 USC 102 Rejection and 35 USC 103 Rejection
Claims 1 – 3, 5 – 11, 13 – 16, 19, and 20 are rejected under 35 USC 102; and claims 4 and 12 are rejected under 35 USC 103.
Applicant’s representative states that the “Examiner is respectfully requested to explain all claim interpretations relied upon for rejection of the claims …” (p. 10, paragraph 2 of the Remarks).
Examiner has provided numerous details from the utilized references in the rejection of claims 1 – 3, 5 – 11, 13 – 16, 19, and 20 under 35 USC 102 and the rejection of claims 4 and 12 under 35 USC 103.

Claim 1 (35 USC 102):
Applicant’s representative argues that the rejection of claim 1 lacks a rational underpinning at least for not substantively addressing all of the claim elements.  In particular, Applicant’s representative argues that the elements relied upon by the 
Examiner disagrees.
The “determining a popularity of content of the certain message” is clearly detailed by Judge (Fig. 3; Figs. 7, 8; paragraphs 26, 38; paragraph 30 “a classification technique that computes a set of message hashes and queries a centralized statistical lookup service (SLS) to determine how frequently the computed message hashes have been seen in recent mail flow …”).
The ”overriding the blocking” element is clearly detailed by Judge (paragraph 59 “adaptive message blocking …”; claim 17 “operable to override a global reputation based on a local whitelist or blacklist and the configuration data”; paragraph 41 “The system can then take an appropriate action based on the threshold reached by the message score, such as quarantining the message, …”).
The “operable to override a global reputation based on a local whitelist or blacklist and the configuration data” (claim 17) feature in Judge is clearly related to “how frequently the computed message hashes have been seen in recent mail flow” (paragraph 30) and the “quarantining the message” (paragraph 41) feature of Judge.

Claim 11 (35 USC 102):
Applicant argues that Examiner did not cite any specific elements in Judge in reference to the claim elements.
Examiner disagrees.

A “flexible rejection” has not been given in the present Application.

Claim 12 (35 USC 103):
Applicant’s representative argues that Examiner fails to identify any element of Srivastava satisfying the claim recitation of “a website hyperlink of the certain message”.
Examiner disagrees.
Srivastava discloses the method of claim 1, wherein the method includes examining the certain message for inclusion of a website hyperlink, transmitting an identifier of the website hyperlink to a hits count service system, receiving a returned hits count from the hits count service system and determining that content of the certain message has become popular based on the returned hits count received from the hits count service system exceeding a threshold (paragraph 65 “the abusive action detection component 506 may identify that the reputation profile for the online social network meets a potentially abusive threshold”; paragraph 28 “number of connection attempts sent by the user can be tracked … URLs, Phone numbers, IP address …”; paragraphs 26, 35; 

Claim 13 (35 USC 102):
Applicant’s representative argues that Examiner did not cite any specific elements of Judge in reference to the claim elements.
Examiner disagrees.
Examiner detailed that regarding claim 13, Judge discloses the method of claim 1, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system by the certain user and other users having a certain subject classification exceeds a threshold, and further determining that a subject matter classification of the certain message matches the certain subject matter classification (Figs. 3, 7, 8; paragraphs 26, 38, 39; paragraph 30 “a classification technique that computes a set of message hashes and queries a centralized statistical lookup service (SLS) to determine how frequently the computed message hashes have been seen in recent mail flow …”).

Claim 15 (35 USC 102):
Applicant’s representative argues that Examiner did not specify any particular elements of Judge in reference to the particular claim elements of claim 15 and established a flexible rejection.
Examiner disagrees.

Regarding claim 15, Judge discloses the method of claim 1, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of the certain message and the determining a relevance of content of the certain message to the certain user (Fig. 3; paragraph 42; paragraphs 34 – 36, 39, 41, 26, 38).
Examiner did not repeat unnecessary details of paragraph 42 (“message reputation” “a message including an indication alerting the recipient that the message is potential spam, can enable the user to avoid the message, or to open the message with a critical eye towards verifying that the message reputation was scored and classified correctly”) that specifically teach the features of claim 15.



Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (14/939,350 (now U.S. Patent No. 10,594,639)).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 19 is rejected under 35 USC 101 because, per the computer-readable, tangible storage device claim (claim 19), claim 19 reads on a carrier wave (signal).
The examples given in the specification are open-ended yielding the possibility of non-statutory carrier waves and/or signals.


Claim Objections
Claims 5, 6, 7, 12, and 13 are objected to because of the following informalities:
Claim 5 recites the limitation "of certain message" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “of the certain message” or “of a second certain message”.
Appropriate correction is required.
Claim 6 recites the limitation "of certain message" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “of the certain message” or “of a second certain message”.
Appropriate correction is required.
Claim 6 recites the limitation "of certain message" in line 3 (second instance).  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.
Claim 7 recites the limitation "that that certain message" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “that the certain message” or “that a second certain message”.
Appropriate correction is required.
Claim 12 recites the limitation "determining a popularity of content of the certain message" in lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the determining a popularity of content of the certain message”.
Appropriate correction is required.
Claim 13 recites the limitation "the certain subject matter classification" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the certain subject classification”.
Appropriate correction is required.
Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9 – 13, 15 – 17, 19, and 20 of U.S. Patent No. 10,594,639. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.
The current claims are rejected under nonstatutory double patenting since independent claims 1, 19, and 20 of the present Application are a broader version of claims 1, 19, and 20 of ‘639.

Claim 1 of the present Application maps to claim 1 of ‘639.
1.	A method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store (“one or more processor of a messaging system identifying a certain message of the messaging system as a blocked message intended for transmission to a certain user of the messaging system that is blocked from being transmitted to the certain user, the certain user being a prospective recipient of the certain message, the one or more processor blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store”);
determining a popularity of content of the certain message (“the one or more processor determining a popularity of content of the certain message”); and
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular (“the one or more processor overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular”).
Claim 2 of the present Application maps to claim 1 of ‘639.2.	The method of claim 1, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular while the certain message is stored in the data store and blocked from being transmitted to the certain user (“one or more processor of a messaging system identifying a certain message of the messaging system as a blocked message intended for transmission to a certain user of the messaging system that is blocked from being transmitted to the certain user”).
Claim 3 of the present Application maps to claim 9 of ‘639.3.	The method of claim 1, wherein the determining a popularity of content of the certain message includes examining a rate of transmissions of the certain message by the messaging system to detect an increase in the rate of transmissions of the certain message and determining that content of the certain message has become popular based on an observing of a spike in a number of transmissions of the certain message by the messaging system (“wherein the one or more processor for determining a popularity of content of the certain message examines a rate of transmissions of the certain message by the messaging system to detect an increase in the rate of transmissions of the certain message and determines that content of the certain message has become popular based on an observing of a spike in a number of transmissions of the certain message by the messaging system”).
Claim 4 of the present Application maps to claim 10 of ‘639.4.	The method of claim 1, wherein the method includes examining the certain message for inclusion of a website hyperlink, transmitting an identifier of the website hyperlink to a hits count service system, receiving a returned hits count from the hits count service system and determining that content of the certain message has become popular based on the returned hits count received from the hits count service system exceeding a threshold (“wherein the one or more processor examines the certain message for inclusion of a website hyperlink, transmits an identifier of the website hyperlink to a hits count service system, receives a returned hits count from the hits count service system and determines that content of the certain message has become popular based on the returned hits count received from the hits count service system exceeding a threshold”).
Claim 5 of the present Application maps to claim 11 of ‘639.5.	The method of claim 1, wherein the method includes performing text to subject processing of the certain message to determine that the certain message has a certain subject classification, and wherein the method includes determining that content of certain message has become popular based on a count of transmitted messages of the messaging system having the certain subject classification exceeding a threshold (“wherein the one or more processor performs text to subject processing of the certain message to determine that the certain message has a certain subject classification, and wherein the one or more processor determines that content of certain message has become popular based on a count of transmitted messages of the messaging system having the certain subject classification exceeding a threshold”).
Claim 6 of the present Application maps to claim 12 of ‘639.6.	The method of claim 1, wherein the method includes using a hashtag of the certain message to determine that the certain message has a certain subject classification, and wherein the determining that content of certain message has become popular includes determining that content of certain message has become popular based on a count of transmitted messages of the messaging system having the certain wherein the one or more processor uses a hashtag of the certain message to determine that the certain message has a certain subject classification, and wherein the one or more processor determines that content of certain message has become popular based on a count of transmitted messages of the messaging system having the certain subject classification exceeding a threshold”).
Claim 7 of the present Application maps to claim 1 of ‘639.7.	The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a count of message transmissions of the certain message by the messaging system of the certain message within a time period, and determining that that certain message has become popular based on the messaging system observing a threshold exceeding count of transmissions of the certain message within the time period (“wherein the one or more processor in the determining a popularity of content of the certain message determines a count of message transmissions of the certain message by the messaging system of the certain message within a time period, and determines that that certain message has become popular based on the messaging system observing a threshold exceeding count of transmissions of the certain message within the time period”).
Claim 8 of the present Application maps to claim 3 of ‘639.8.	The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a count of message transmissions by the messaging system of the certain message, wherein the count of message transmissions wherein the method includes the one or more processor determining a relevance of content of the certain message to the certain user, and wherein the one or more processor performs the transmitting the certain message stored in the data store to the certain user responsively to a result of the determining the popularity of content of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the one or more processor in the determining a popularity of content of the certain message determines a count of message transmissions by the messaging system of the certain message, wherein the count of messages comprises a count of each of (a) original message transmissions of the certain message, (b) forwards of the certain message and (c) replies to the certain message”).
Claim 9 of the present Application maps to claim 13 of ‘639.9.	The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a count of message transmissions by the messaging system of the certain message, wherein the count of message transmissions comprises a count of original message transmissions of the certain message (“wherein the count of transmissions comprises a count of original message transmissions of the certain message”).
Claim 10 of the present Application maps to claim 15 of ‘639.10.	The method of claim 1, wherein the determining a popularity of content of the wherein the count of transmissions comprises replies to the certain message”).
Claim 11 of the present Application maps to claim 4 of ‘639.11.	The method of claim 1, wherein the determining a popularity of content of the certain message includes examining a rate of transmissions of the certain message by the messaging system and determines that the certain message has become popular based on an observing of an increase in the rate of transmissions of the certain message by the messaging system (“wherein the one or more processor in the determining a popularity of content of the certain message examines a rate of transmissions of the certain message by the messaging system and determines that the certain message has become popular based on an observing of an increase in the rate of transmissions of the certain message by the messaging system”).
Claim 12 of the present Application maps to claim 5 of ‘639.12.	The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a popularity of content of the certain message utilizing a website hyperlink of the certain message and results obtained from a website hits count tracking service, wherein determining a popularity of content of the certain message includes using hits count results from the website hits count tracking service (“wherein the one or more processor in the determining a popularity of content of the certain message determines the popularity of content of the certain message utilizing a website hyperlink of the certain message and results obtained from a website hits count tracking service, wherein determining a popularity of content of the certain message includes using hits count results from the hits count tracking service”).
Claim 13 of the present Application maps to claim 6 of ‘639.13.	The method of claim 1, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system by the certain user and other users having a certain subject classification exceeds a threshold, and further determining that a subject matter classification of the certain message matches the certain subject matter classification (“wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system by the certain user and other users having a certain subject classification exceeds a threshold, and further determining that a subject matter classification of the certain message matches the certain subject matter classification”).
Claim 14 of the present Application maps to claim 7 of ‘639.14.	The method of claim 1, wherein the method includes overriding the blocking to perform transmitting of a notification together with the certain message stored in the data store to the certain user responsively to the determining a popularity of content of wherein the method includes the one or more processor overriding the blocking to perform transmitting of a notification together with the certain message stored in the data store to the certain user responsively to the determining a popularity of content of the certain message, the notification specifying that the certain message has become popular”).
Claim 15 of the present Application maps to claim 2 of ‘639.15.	The method of claim 1, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of the certain message and the determining a relevance of content of the certain message to the certain user (“wherein the method includes the one or more processor determining a relevance of content of the certain message to the certain user, and wherein the one or more processor performs the transmitting the certain message stored in the data store to the certain user responsively to a result of the determining the popularity of content of the certain message and the determining a relevance of content of the certain message to the certain user”).
Claim 16 of the current Application maps to claim 16 of ‘639.16.	The method of claim 1, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes wherein the method includes the one or more processor determining a relevance of content of the certain message to the certain user, and wherein the one or more processor performs the transmitting the certain message stored in the data store to the certain user responsively to a result of the determining the popularity of content of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the determining a relevance of content of the certain message to the certain user includes determining a relevance score of the certain message to the certain user using one or more of the following selected from the group consisting of: geographic preference data of the certain user, message history data of the certain user, personal activity data of the certain user, social activity data of the certain user, availability data of the certain user, and location data of the certain user”).
Claim 17 of the present Application maps to claim 17 of ‘639.17.	The method of claim 1, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes wherein the method includes the one or more processor determining a relevance of content of the certain message to the certain user, and wherein the one or more processor performs the transmitting the certain message stored in the data store to the certain user responsively to a result of the determining the popularity of content of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the determining a relevance of content of the certain message to the certain user includes performing text to subject classification processing of the certain message to determine that the certain message has a certain location subject classification of the certain message, and assigning a relevance score of the certain message to the certain user in dependence on a degree of relatedness between a location of the certain location subject classification of the certain message and a residence or business location of the certain user”).
wherein the method includes the one or more processor determining a relevance of content of the certain message to the certain user, and wherein the one or more processor performs the transmitting the certain message stored in the data store to the certain user responsively to a result of the determining the popularity of content of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the determining a relevance of content of the certain message to the certain user includes performing text to subject classification processing of the certain message to determine that the certain message has a certain location subject classification of the certain message, and assigning a relevance score of the certain message to the certain user in dependence on a degree of relatedness between a location of the certain location subject classification of the certain message and a residence or business location of the certain user”).

Claim 19 of the present Application maps to claim 19 of ‘639.19.	A computer program product, the computer program product comprising:
one or more computer-readable, tangible storage device (“one or more non-transitory computer readable storage device”); and
program instructions, stored on at least one of the one or more computer-readable, tangible storage device executable by one or more processor to perform a method (“program instructions, stored on at least one of the one or more non-transitory computer readable storage device, executable by one or more processor for performing a method”) comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store (“identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system that is blocked from being transmitted to the certain user, the certain user being a prospective recipient of the certain message, the method including blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store”);
determining a popularity of content of the certain message”); and
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular (“overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular”).
Claim 20 of the present Application maps to claim 20 of ‘639.20.	A system comprising:
one or more processor, one or more computer-readable memory and one or more computer-readable tangible storage device (“one or more processor, one or more computer-readable memory and one or more computer-readable, tangible storage device”);
program instructions, stored on at least one of the one or more computer-readable tangible storage device for execution by at least one of the one or more processor via at least one of the one or more computer-readable memory, to perform a method (“program instructions, stored on at least one of the one or more storage device for execution by at least one of the one or more processor via at least one of the one or more memory, to perform a method”) comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system that is blocked from being transmitted to the certain user, the certain user being a prospective recipient of the certain message, the method including blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store”);
determining a popularity of content of the certain message (“determining a popularity of content of the certain message”); and
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular (“overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular”).



Claims 1 – 20 are not rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,231,899 due to the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 3, 5 – 11, 13 – 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Judge (U.S. Pat. Pub. No. 2007/0027992)
1.1	Regarding claim 1, Judge discloses a method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system (paragraph 26 “identify whether the message’s headers exhibit certain system defined characteristics that tend to identify likely unwanted message senders”; paragraphs 59, 84, 42), the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user (Figs. 6, 10; paragraph 59 “adaptive message blocking”; paragraph 84; paragraph 42 “a message including an indication alerting the recipient that the message is potential spam, can enable the user 
determining a popularity of content of the certain message (Fig. 3; Figs. 7, 8; paragraphs 26, 38; paragraph 30 “a classification technique that computes a set of message hashes and queries a centralized statistical lookup service (SLS) to determine how frequently the computed message hashes have been seen in recent mail flow …”); and
overriding the blocking (paragraph 59 “adaptive message blocking …”; claim 17 “operable to override a global reputation based on a local whitelist or blacklist and the configuration data”; paragraph 41 “The system can then take an appropriate action based on the threshold reached by the message score, such as quarantining the message, …”) to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular (Figs. 6, 10; paragraph 59 “adaptive message blocking”; paragraph 84; paragraph 42 “a message including an indication alerting the recipient that the message is potential spam, can enable the user to avoid the message, or to open the message with a critical eye towards verifying that the message reputation was scored and classified correctly …”). 1.2	Per claim 2, Judge teaches the method of claim 1, wherein the determining a 
1.14	Regarding claim 16, Judge discloses the method of claim 1, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the determining a relevance of content of the certain message to the certain user includes determining a relevance score of the certain message to the certain user using one or more of geographic preference data of the certain user, message history data of the certain user, personal activity data of the certain user, social activity data of the certain user, availability data of the certain user, and location data of the certain user (Figs. 6 – 8; paragraphs 30, 26, 38, 59, 66 – 69, 44)
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Judge (U.S. Pat. Pub. No. 2007/0027992) in view of in view of Srivastava (U.S. Pat. Pub. No. 2012/0296965)

2.1	Regarding claim 4, Judge does not explicitly disclose the method of claim 1, wherein the method includes examining the certain message for inclusion of a website hyperlink, transmitting an identifier of the website hyperlink to a hits count service system, receiving a returned hits count from the hits count service system and determining that content of the certain message has become popular based on the returned hits count received from the hits count service system exceeding a threshold.
Judge does disclose determining the popularity of content of the certain message (paragraph 43 “message reputation score …”; paragraph 42 “message reputation …”) and a message score threshold (paragraph 41).
Srivastava discloses the method of claim 1, wherein the method includes examining the certain message for inclusion of a website hyperlink, transmitting an identifier of the website hyperlink to a hits count service system, receiving a returned hits count from the hits count service system and determining that content of the certain message has become popular based on the returned hits count received from the hits count service system exceeding a threshold (paragraph 65 “the abusive action detection component 506 may identify that the reputation profile for the online social network meets a potentially abusive threshold”; paragraph 28 “number of connection attempts sent by the user can be tracked … URLs, Phone numbers, IP address …”; paragraphs 26, 35; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the threshold and tracking of Srivastava with Judge in order to better and more accurately define the message reputation score of Judge.
2.2	Per claim 12, Judge does not explicitly disclose the method of claim 1, wherein the determining a popularity of content of the certain message includes determining a popularity of content of the certain message utilizing a website hyperlink of the certain message and results obtained from a website hits count tracking service, wherein determining a popularity of content of the certain message includes using hits count results from the website hits count tracking service.
Judge does disclose determining the popularity of content of the certain message (paragraph 43 “message reputation score …”; paragraph 42 “message reputation …”) and a message score threshold (paragraph 41).
Srivastava discloses the method of claim 1, wherein the determining a popularity of content of the certain message includes determining a popularity of content of the certain message utilizing a website hyperlink of the certain message and results obtained from a website hits count tracking service, wherein determining a popularity of content of the certain message includes using hits count results from the website hits count tracking service (paragraph 65 “the abusive action detection component 506 may identify that the reputation profile for the online social network meets a potentially abusive threshold”; paragraph 28 “number of connection attempts sent by the user can 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the threshold and tracking of Srivastava with Judge in order to better and more accurately define the message reputation score of Judge.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/